—Judgment, Supreme Court, New York County (Michael Obús, J.), rendered June 21, 2002, convicting defendant, upon his plea of guilty, of robbery in the first degree and burglary in the first degree, and sentencing him to concurrent terms of lx!i years, unanimously affirmed.
*375After a thorough inquiry, the court properly denied defendant’s motion to withdraw his guilty plea. The court properly found that defendant’s self-serving and conclusory claims were contradicted by the record, which establishes that the plea was knowingly, voluntarily and intelligently made, and no evidentiary hearing was warranted (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]; People v Frederick, 45 NY2d 520 [1978]). There was no coercive conduct by either the court or counsel, and no indication that defendant was mentally impaired at the time of the plea. The record also establishes that defendant received effective assistance of counsel in connection with his guilty plea (see People v Ford, 86 NY2d 397, 404 [1995]).
Defendant’s valid waiver of his right to appeal precludes review of his excessive sentence claim (People v Seaberg, 74 NY2d 1, 9-10 [1989]). In any event, were we to find the waiver to be invalid, we would nevertheless find no basis for reducing the sentence. Concur — Andrias, J.P., Saxe, Sullivan, Rosenberger and Marlow, JJ.